Criminal Case Template



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


CARLOS RAMIREZ,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-02-00325-CR

Appeal from the

County Court at Law No. 1

of El Paso County, Texas

(TC# 20010C03709)

MEMORANDUM OPINION


	Carlos Ramirez was convicted of driving while intoxicated--second offense upon
his plea of guilty.  In accordance with a plea agreement, the trial court sentenced Ramirez
to 270 days in jail and ordered him to pay a $750 fine.  The sentence of confinement was
suspended, and Ramirez was placed on community supervision for two years.  The State
later filed a motion to revoke Ramirez's community supervision.  Ramirez pleaded true to
the allegations that he committed a subsequent offense and that he drove a car that was
not equipped with a deep lung interlock device.  The trial court found that Ramirez
violated the terms of his community supervision and sentenced him to 270 days in jail.  
We affirm.
	Ramirez's court-appointed counsel has filed a brief in which he has concluded that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by advancing
a contention that might arguably support the appeal.  See High v. State, 573 S.W.2d 807
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief has been delivered to Ramirez,
and he has been advised of his right to review the record and file a pro se brief.  No pro se
brief has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the
appeal is wholly frivolous and without merit.  We find nothing in the record that might
arguably support the appeal.  A discussion of the contention advanced in counsel's brief 
would add nothing to the jurisprudence of the state.
	The judgment is affirmed.

						SUSAN LARSEN, Justice
May 22, 2003

Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.

(Do Not Publish)